NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



KARIM KELEMAN,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3379
                                             )
CATALINA PULECIO,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 23, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack Helinger, Judge.

Jane H. Grossman, St. Petersburg, for
Appellant.

Catalina Pulecio, pro se.


PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and BLACK, JJ., Concur.